REJOINDER
Claims 1-10, 12-15, and 31-33 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16, 17, 19-22, 24, 25, 27 and 28 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/22/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Keith G. Haddaway, Ph.D. on 8/27/2021.
The application has been amended as follows: 
The claims: 
1.	(Currently Amended) A silk fibroin composite comprising:
a plurality of coupled layers wherein at least one of the layers includes a composite matrix of at least one non-silk polymer and silk fibroin material derived at least in part from expression of one or more spider silk genes within at least one living organism, the plurality of coupled layers further comprising:
at least one backing or surface layer;
a substantially honeycomb-shaped core including a plurality of cells, 
	wherein the honeycomb-shaped core comprises the silk fibroin material, and
the substantially honeycomb-shaped core coupled to the at least one backing or surface layer with a continuous fiber-reinforced polymer layer,
wherein the continuous fiber-reinforced polymer layer closes openings of the plurality of cells, and 
wherein the continuous fiber-reinforced polymer layer comprises a phenolic resin matrix and continuous spider silk fiber and 
wherein the at least one of the layers of the plurality of coupled layers includes a fibrous material 
2.	(Original) The composite of claim 1, wherein the silk fibroin material includes at least one of silk fiber and silk polypeptides in a non-fibrous form.
3.	(Original) The composite of claim 1, wherein the at least one non-silk polymer includes at least one of a thermoplastic polymer and a thermoset polymer.
4.	(Original) The composite of claim 1, wherein the plurality of coupled layers includes at least one of a polyurethane polymer, a polycarbonate polymer, a polypropylene polymer, an acrylonitrile butadiene styrene (ABS) polymer, a polylactic acid (PLA) polymer, a polyamide (nylon) polymer, a glass-filled polyamide polymer, an epoxy resin, silver, gold, titanium, steel, stainless steel, wax, a photopolymer, high density polyethylene (HDPE), polycarbonate-acrylonitrile butadiene styrene (PC/ABS) polymer, and polyphenylsulfone (PPSU) polymer.
5.	(Original) The composite of claim 1, wherein the at least one non-silk polymer comprises polyurethane reaction product of one or more isocyanates and at least one isocyanate-reactive component.
6.	(Currently Amended) The composite of claim 2 [[1]], wherein the silk polypeptile in a non-fibrous form , or at least one layer of the plurality of coupled layers.
7.	(Original) The composite of claim 1, wherein the silk fibroin material includes at least one of a plurality of long fibers of varying lengths and a plurality of short fibers comprised of a variety of lengths; and
wherein the long fibers have lengths of more than 3mm and the short fibers have lengths less than the shortest of any of the lengths of the plurality of long fibers.
8.	(Original) The composite of claim 7, wherein the long fibers make up 0.5 wt.% to 99 wt. % of the combined weight of the plurality of coupled layers.
9.	(Original) The composite of claim 1, wherein the silk fibroin material comprises electro-spun silk.
10.	(Original) The composite of claim 1, wherein the silk fibroin material includes silk weave or cloth, silk fiber, silk mat.
11.	(Cancelled)
12.	(Original) The composite of claim 1, wherein at least a portion of the composite matrix is derived by injection molding, reaction-injection molding, chopped-fiber injection, extrusion, molding, film casting, web coating, spray-coating, weaving, vacuum injection, or 3D printing.
13.	(Original) The composite of claim 1, wherein at least a portion of the plurality of coupled layers includes a fibrous material that includes at least one of a silk fiber, a silk weave or cloth, and a silk mat.
14.	(Original) The composite of claim 1, wherein the plurality of coupled layers is an article of manufacture selected from a land vehicle frame, an air vehicle frame, a sea vehicle frame, a land vehicle panel, an air vehicle panel, and a sea vehicle panel.
15.	(Original) The composite of claim 13, wherein the article of manufacture includes at least one of a load-bearing structure, non-load-bearing structure, and a decorative or aesthetic structure.
16.	(Currently Amended) A method of making a silk fibroin composite
providing at least one non-silk polymer and silk fibroin material derived at least in part from expression of one or more spider silk genes in at least one living organism;
combining at least a portion of the silk fibroin material and the at least one non-silk polymer material to form a mixture;
forming a composite matrix from at least a portion of the mixture using a process of injection molding, reaction-injection molding, chopped-fiber injection, extrusion, molding, film casting, web coating, spray-coating, weaving, vacuum injection, and 3D printing;
forming a plurality of coupled layers wherein at least one of the layers includes 
the plurality of layers further comprising:
at least one backing or surface layer and at least one layer including a substantially honeycomb-shaped core including a plurality of cells, wherein the honeycomb-shaped core comprises the silk fibroin material and, the substantially honeycomb-shaped core with a continuous fiber-reinforced polymer layer, wherein the continuous fiber-reinforced polymer layer closes openings of the plurality of cells, and wherein the continuous fiber-reinforced polymer layer comprises a phenolic resin matrix and continuous spider silk fiber and carbon dispersed in the phenolic resin matrix; and
wherein the at least one of the layers of the plurality of coupled layers includes a fibrous material
17.	(Currently Amended) The method of claim 16, wherein the silk fibroin material includes at least one of a plurality of long fibers of varying lengths and a plurality of short fibers comprised of a variety of lengths, wherein the long fibers have lengths of more than 3mm and the short fibers have lengths less than the shortest of any of the lengths of the plurality of long fibers.. 
18.	(Cancelled) 
19.	(Original) The method of claim 17, wherein the long or short fibers include at least one of a silk fiber, a silk weave or cloth, and a silk mat.
20.	(Original) The method of claim 16, wherein the plurality of coupled layers is an article of manufacture selected from a land vehicle frame, an air vehicle frame, a sea vehicle frame, a land vehicle panel, an air vehicle panel, and a sea vehicle panel.
21.	(Currently Amended) The method 
22.	(Currently Amended) A method of making a silk fibroin composite
feeding a silk fibroin material into an extruder, the silk fibroin material derived at least in part from expression of one or more spider silk genes in at least one living organism;
extruding a silk fiber precursor from the silk fibroin material;
passing the silk fiber precursor through a coagulation bath at one end of the coagulation bath;
forming a silk fiber from the silk fiber precursor through coagulation in the coagulation bath;
stretching at least a portion of the silk fiber using at least one set of godets;
combining at least a portion of the silk fiber with at least one non-silk polymer material to form a feedstock;
using the feedstock, forming a composite matrix using at least one of injection molding, reaction-injection molding, chopped-fiber injection, extrusion, molding, film casting, web coating, spray-coating, batch mixing, weaving, vacuum injection, and 3D printing; 
forming a plurality of coupled layers wherein at least one of the layers includes at least a portion of the composite matrix, 
the plurality of layers further comprising:
at least one backing or surface layer and at least one layer including a substantially honeycomb-shaped core including a plurality of cells, wherein the honeycomb-shaped core comprises the silk fibroin material and, the substantially honeycomb-shaped core
wherein the at least one of the layers of the plurality of coupled layers includes a fibrous material.
23.	(Cancelled) 
24.	(Original) The method of claim 22, wherein the composite matrix includes at least one of a plurality of long fibers of varying lengths and a plurality of short fibers comprised of a variety of lengths; and wherein the long fibers have lengths of more than 3mm and the short fibers have lengths less than the shortest of any of the lengths of the plurality of long fibers.
25.	(Original) The method of claim 24, wherein the long fibers make up 0.5 wt.% to 99 wt. % of the combined weight of the composite matrix.
26.	(Cancelled) 
27.	(Currently Amended) The method of claim 22[[26]], wherein the honeycomb-shaped includes 
28.	(Currently Amended) The method of claim 22 [[23]], further comprising mixing the feedstock with another feedstock selected from a soap material, a cosmetic material, or a paint material.
29.	(Cancelled)
30.	(Cancelled) 
31.	(Currently Amended) The composite of claim 1, wherein the at least one backing or surface layer further comprises 
32.	(Currently Amended) A silk fibroin composite comprising:
a plurality of coupled layers wherein at least one of the layers includes a composite matrix of at least one non-silk polymer and silk fibroin material derived at least in part from expression of one or more spider silk genes within at least one living organism, the plurality of coupled layers further comprising:
at least one backing or surface layer;
a substantially honeycomb-shaped core including a plurality of cells, wherein the honeycomb-shaped core comprises the silk fibroin material, and the substantially honeycomb-shaped core coupled to the at least one backing or surface layer with a continuous fiber-reinforced polymer layer, wherein the continuous fiber-reinforced polymer layer closes openings of the plurality of cells, and wherein the continuous fiber-reinforced polymer layer comprises a phenolic resin matrix and continuous spider silk fiber and 
wherein the at least one of the layers of the plurality of coupled layers includes a fibrous material

33.	(Previously presented) The composite of claim 1, wherein the honeycomb core is comprised of a hybrid fiber of silk fiber and a polyaramid fiber.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Of the references of record, the most pertinent are the following: 
US 2015/0128335 to Dehni (hereinafter “Dehni”)
US 2013/0295399 to Schaefer et al. (hereinafter “Schaefer”), and
US 6,743,497 to Ueda et al. (hereinafter “Ueda”). 
Dehni discloses a composite material useful as a helmet, or a vehicle bumper comprising an outer shell and an inner composite liner wherein the inner composite liner comprises a first foam having a honeycomb shape with a plurality of open cells, a second foam inserted in the open cells, and a third foam adhered to the first foam (figures 1A, 1B, and 2; and paragraph 96). The first, second and third foam materials are independently made of polyurethane foam or polyurethane/polyorganosiloxane foam and each of which further including reinforcing cellulose fibers, reinforcing polymers, and spider silk fibers (paragraphs 69, 72, 81 and 96).   
Schaefer discloses a biocomposite plate comprising a plurality of sheets of paper impregnated with a composition made of at least one natural fiber and at least one thermosetting biopolymer wherein the thermosetting biopolymer is obtained by copolymerization of a furan resin and a phenol resin (paragraphs 224, and 259-265).  The natural fiber comprises spider silk fiber (paragraph 42).  Schaefer further discloses a panel comprising a honeycomb support and the biocomposite plate adhered to the honeycomb support (paragraphs 278 and 279).  
Ueda discloses a sandwich panel comprising a honeycomb core and a fiber-reinforced polymer material provided on each side of the honeycomb core wherein the fiber-reinforced polymer material comprises a phenolic resin matrix and carbon fibers dispersed therein (abstract).  
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a silk fibroin composite with a recited structure set forth in the claim. In particular, the silk fibroin composite comprises: 
at least one layer including a composite matrix of at least one non-silk polymer and silk fibroin material derived at least in part from expression of one or more spider silk genes within at least one living organism; 
at least one backing or surface layer; and 
a substantially honeycomb-shaped core including a plurality of cells, 
	wherein the honeycomb-shaped core comprises the silk fibroin material, and
the substantially honeycomb-shaped core coupled to the at least one backing or surface layer with a continuous fiber-reinforced polymer layer,
wherein the continuous fiber-reinforced polymer layer closes openings of the plurality of cells, and 
wherein the continuous fiber-reinforced polymer layer comprises a phenolic resin matrix and continuous spider silk fiber and carbon fiber dispersed in the phenolic resin matrix; and
wherein the at least one layer includes a fibrous material. 
Accordingly, the instant claims are deemed allowable. 
		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788